DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This action is a Final Action on the merits in response to the application filed on 06/17/2021.
Claims 1-20 remain pending in this application.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 101 rejections of claims in the previous office action are maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-20, the independent claims (claims 1, 8, and 15) are directed, in part, to managing steps for submitting and accepting offers (e.g. receiving offers, selecting offerings, determining benchmarks, submitting offer). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes
fundamental economic principles such as mitigating risk; 
The fundamental economic principles are entered into when the user uses confidence weights for determining benchmarks (as benchmark deals with financial analysis).
commercial or legal interactions such as agreements in the form of contracts, legal obligations, sales activities; 
The commercial or legal interactions is entered into when the user offers and desire services are selected (as services are based on contracts which is supported in the Applicant’s specifications at 0037).
managing personal behavior such as following rules and instructions (as receiving offer request and determining acceptance of the offer are managing personal behavior). 
The managing personal behavior is entered into when the user submits the offer and offer is accepted or not accepted. 
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles, commercial or legal interactions, and managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – computer, CPU, memory, CRM, processor to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0107, 0110) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as computer, CPU, memory, CRM, processor. When considered individually, the computer, CPU, memory, CRM, processor claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0043]) “a central processing unit (CPU), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), etc., combinations thereof, or any other suitable computing device known in the art.” [0092] “The re-computing of the draft benchmarks and the corresponding confidence weights may incorporate any of the approaches included in FIG. 4B above, e.g., as would be appreciated by one skilled in the art”  ([0110])  “Any processor known in the art may be used, such as a software processor module and/or a hardware processor such as an ASIC, a FPGA, a central processing unit (CPU), an integrated circuit (IC), a graphics processing unit (GPU), etc. ” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2, 4, 6, 7, 9, 11, 13, 14, 17, 19, 20 directed to iteratively determining the managing steps for submitting and accepting offers.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include fundamental economic principles, commercial or legal interactions, and managing personal behavior. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 3, 5, 10, 12, 16, 18, are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Response to Arguments
Applicant’s arguments filed 06/17/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 06/17/2021.

Regarding the 35 U.S.C. 101 rejection, at pg. 15-20 Applicant argues with respect to claims at issue are not directed to an abstract idea and do not fall under any of the three abstract idea categories. 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. Using the two-part analysis, the Office has determined there are no elements, in the claim sufficient enough to ensure that the claims amounts to significantly more than the abstract idea itself. As recited, the claims are directed towards: 
receiving an offer request from a potential customer, wherein the offer request includes desired services; 
populating the desired services for each offer included in the offer request, wherein populating the desired services includes: using text mining on an offering basis from one or more sources; 
determining a grouping of available offerings, wherein each of the available offerings in the grouping includes an available service which corresponds to at least one of the desired services; 
calculating a quantifiable similarity between each of the available offerings in the grouping of available offerings and the desired services, respectively; 
using the quantifiable similarities to determine whether the available offerings in the grouping of available offerings are sufficiently similar to the desired services; 
determining whether available benchmarks exist for each of the available services included in the grouping of available offerings; 
for each available service determined as not having available benchmarks: 
accessing historical information,
identifying portions of the historical information which are sufficiently similar to information known about the desired services included in the offer request, 
P201704834US01/ARC1P092- 2 –using the identified portions of the historical information to compute a draft benchmark for each of a plurality of criteria, and 
Using the identified portions of the historical information to compute a confidence weight for each of the draft benchmarks; 
assessing existing deals which currently use the available benchmarks and the draft benchmarks, wherein the existing deals include previously issued offers which have been accepted and previously issued offers which have not yet been accepted or denied; 
using the available benchmarks, the draft benchmarks, and the confidence weights to construct an offer; 
submitting the offer to the potential customer in response to the received offer request; and 
re-computing the draft benchmarks and the corresponding confidence weights for each of the respective available services in response to determining that the submitted offer was not accepted, wherein re-computing the draft benchmarks and the corresponding confidence weights for each of the respective available services includes: 
determining how many previously submitted and accepted offers included the given service, 
in response to determining that one of the previously submitted and accepted offers included the given service: 
aggregating each of: the draft benchmarks in the submitted offer which was not accepted, and a corresponding draft benchmark in the one previously submitted and accepted offer, and 
aggregating each of: the confidence weights in the submitted offer which was not accepted, and a corresponding confidence weight in the one previously submitted and accepted offer; and
 using the re-computed draft benchmarks and the corresponding confidence weights to calculate new draft benchmarks and new corresponding confidence weights, 
 service provider location.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recites limitations managing steps for submitting and accepting offers, which constitutes methods related to:
fundamental economic principles such as mitigating risk; 
The fundamental economic principles are entered into when the user uses confidence weights for determining benchmarks (as benchmark deals with financial analysis).
commercial or legal interactions such as agreements in the form of contracts, legal obligations, sales activities; 
The commercial or legal interactions is entered into when the user offers and desire services are selected (as services are based on contracts which is supported in the Applicant’s specifications at 0037).
managing personal behavior such as following rules and instructions (as receiving offer request and determining acceptance of the offer are managing personal behavior). 
fundamental economic principles, commercial or legal interactions, and managing personal behavior or relationships or interactions between people which are still considered an abstract idea under the 2019 PEG. The computing confidence and draft benchmarks, CRM, processor are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the steps at pg. 17-20 that Applicant points to as “significantly more” are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible.

At pg. 17—20, Applicant argues the claims do not correspond to claims already found to be directed to organizing human activity in a previous court decision.
In response, the Examiner respectfully disagrees. As stated in previous office action, 03-17-21, the Applicant seems to be referencing similarities to McRo Inc. vs Bandai Namco Games America, therefore Applicant’s claim is patent eligible over the 35 USC 101.
The Examiner respectfully disagrees.  On page 23 of McRo the court states  “We therefore look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016) (“Enfish”); see also Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., No. 2015-1570, 2016 WL 3606624, at *4(Fed. Cir. July 5, 2016).”
The Examiner asserts that in the instant case that claims do not focus on a specific means or method that improves the relevant technology.  The Examiner asserts that managing steps for submitting and accepting offers area is not a technology or technical field, but rather a business practice.
Further, on page 22 of McRo the court determined “As the specification confirms, the claimed improvement here is allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators.”
In the instant case there is no such technical improvement disclosed in the Applicant’s specification.
Further, page 24 of McRo states “Claim 1 of the ’576 patent is focused on a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type. We disagree with Defendants’ arguments that the claims simply use a computer as a tool to automate conventional activity.  While the rules are embodied in computer software that is processed by general-purpose computers, Defendants provided no evidence that the process previously used by animators is the same as the process required by the claims. See Defs.’ Br. 10–15, 39–40. In support, Defendants point to the background section of the patents, but that information makes no suggestion that animators were previously employing the type of rules required by claim 1. Defendants concede an animator’s process was driven by subjective determinations rather than specific, limited mathematical rules.”
As such, in McRO the rules used by animators is the same as the process required by the claims.  In the instant case, the steps recited in the claims are the same steps that a human user would use to perform the process.  As such, the claims here are not similar to the claims at issue in McRO.
Additionally, the Applicant, seems to be referencing similarities to Enfish. In response, Examiner respectfully disagrees. Enfish recited claims that asserted improvements in computer capabilities with sufficient support in the specification that the claims were directed to a specific implementation of a solution to a problem in the software arts, which shows the claimed invention made improvements in computer-related technology. In contrast, the present claims reciting generic computer elements to perform the functions of receiving, assessing, selecting, and generating analyzed data, do not add significantly more to the abstract idea because they perform generic computer functions.
Lastly, the Examiner finds the claim recite concepts which are described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recites limitations regarding managing steps for submitting and accepting offers, which constitutes methods related to fundamental economic principles, commercial interactions relating behaviors and business relations, as well as, managing personal behavior which are still considered an abstract idea under the 2019 PEG. 
Regarding, Applicant argument that the Examiner is not reviewing all claim elements and is only summarizing the ‘gist’ of the claims. In response, the Examiner respectfully disagrees. The Examiner did consider each claim and every limitation both individually and as a whole, since the grounds of rejection clearly indicates that an abstract idea has been identified from elements recited in the claims, and the entirety of the remaining claim elements have been analyzed to result in a finding that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the claims do not include improvements to another technology, or another technical field, improvements to the functioning of the computer itself, or any meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Thus, such conclusory accusation about only analyzing "gist" (i.e. Overgeneralized) is baseless, and is irrelevant to the ground of rejection given.

At pg. 17—20, Applicant argues the claims are directed to an improvement in computer-related technology, and more specifically, benchmarking technology.
In response, Examiner respectfully disagrees. As stated in previous office action, 03-17-21. Applicants have not identified any disclosure in the claimed invention that shows or even submits the technology is being improved or there was a problem in the technology that the claimed invention solves. Examiner finds, that the improvement to voice recognition technology does not exist in the Applicant’s specification or claims.
Moreover, the independent claims are additionally directed to claim elements such as computing confidence, CRM, processor. When considered individually, the computing confidence a benchmarks, CRM, processor claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0043]) “a central processing unit (CPU), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), etc., combinations thereof, or any other suitable computing device known in the art.” [0092] “The re-computing of the draft benchmarks and the corresponding confidence weights may incorporate any of the approaches included in FIG. 4B above, e.g., as would be appreciated by one skilled in the art”  ([0110])  “Any processor known in the art may be used, such as a software processor module and/or a hardware processor such as an ASIC, a FPGA, a central processing unit (CPU), an integrated circuit (IC), a graphics processing unit (GPU), etc. ” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.

At pg. 16-19, Applicant argues “Improvements to the Functioning of the "Computer" Itself”
In response, the Examiner respectfully disagrees. As stated in previous office action, 03-17-21, the Applicant seems to be referencing similarities to McRo Inc. vs Bandai Namco Games America, therefore Applicant’s claim is patent eligible over the 35 USC 101.
As the Applicant, seems to be referencing similarities to Research Corporation, In response, Examiner respectfully disagrees. In Research Corporation Technologies Inc. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010) (RCT), when viewing the claim elements as an ordered combination, the comparing and converting steps recited in addition to the blue noise mask improve the functioning of the claimed computer itself. However, in the current application, using generic computer functions to: segmenting the transactional data according to the partitions actually transforms the structure of the transactional data, which are considered conventional functions that does not improve the functioning of the claimed computer or any other technological field. Dealertrack Inc. v. Huber, 674 F.3d 1315 (Fed. Cir. 2012) found that simply adding a "computer-aided" limitation to a claim covering an abstract concept, without more, does not sufficiently limit the claim. 
The claim was found ineligible (Federal Register, Vol. 79, No. 241, Tuesday, December 16, 2014, Rules and Regulations, Pg. 74630 Col. 2-3). Here, arguing benchmarking accuracy data associated with pricing data add significantly more to the alleged abstract idea is Improper. Using generic computer elements performing generic computer functions, such as receiving, processing, and storing data and receiving or transmitting data over a network does not amount to significantly more than an abstract idea.
The improvements in predicting business metrics is considered an improvement to an existing business process and not to the structural elements recited in the claims or any other technological field. The technology of the present application is used as a tool facilitates the judicial exceptions. 

Lastly, the Examiner recommends the Applicant calls the Examiner before responding to this office action or submitting amendments. The Examiner suggest the Applicant look at the Specialization of benchmarking within the Applicant's specification and compare it with the Specialization within (Subject Matter Eligibility Examples: Abstract Ideas 2019-01-07 17, Example 42 – Method for Transmission of Notifications When Medical Records Are Updated) https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Publication US 20110213659, Fontoura, et al. (discussed matching of services based on contracts).
United States Patent Publication US 20050033631, Wefers, et al., (discussed the benchmarking of services to customers).
United States Patent Publication US 20020035495, Spira et al, (discussed the providing of services).
United States Patent US 7870014, Baughn et al., (discussed the outsourcing of services.)
WIPO WO 2005017668, Bukary et al, (discussed the benchmarking of services provided to customers).
Toosi, et al. An Auction Mechanism for a Cloud Spot Market. ACM Transactions on Autonomous and Adaptive Systems (TAAS); Vol. 11, No. 1, Article 2, Publication date: February 2016; 33 pages. DOI: http://dx.doi.org/10.1145/2843945 (discussed the determining of services based on benchmarking in a cloud environment.)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624